ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

Movant, Daniel E. Shanahan, of Boylston, Massachusetts, has filed an application for reinstatement to the practice of law in this Commonwealth after having been suspended for non-payment of bar dues. He has complied with the requirements of the rules pertaining to reinstatement, and the Board of Governors of the Kentucky Bar Association has recommended to this Court that the application be granted. We concur with the recommendation of the Board.
It is therefore ordered that the Movant, Daniel E. Shanahan, is hereby reinstated to the practice of law in this Commonwealth.
All concur.
Entered: April 16,1998.
/s/ Robert F. Stephens
Chief Justice